Case 2:17-cv-12244-AJT-SDD ECF No. 17, PageID.131 Filed 03/29/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


PATRICK HARRIS AND JULIA DAVIS-
HARRIS,                                             Case No. 17-12244

               Plaintiffs,

                   v.                               SENIOR U. S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
LAW OFFICE OF RICHELLE C. LESTER,
PLLC,

              Defendant.

                                         /

  ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT ON SETTLEMENT [7]
AGREEMENT AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [16]
                                       AS MOOT

      On July 11, 2017, Plaintiffs Julia Davis-Harris and Patrick Harris commenced

this fair debt collections case against Defendant Law Office of Richelle C. Lester,

PLLC. On October 27, 2017, the parties settled the case and entered a Stipulated

Order of Dismissal. (ECF No. 6). Under this Order [6], the parties bear their own

respective attorneys fees and this Court retains jurisdiction for settlement

enforcement. (Id.). On September 20, 2019, Plaintiff Julia Davis-Harris filed a

Motion for Default on Settlement Agreement [7]. In her Motion [7], Plaintiff claims

that Defendant charged her for its attorney fees, in violation of the parties’ settlement

agreement. (ECF No. 7). On September 28, 2019, Defendant filed a Response [8]

                                      Page 1 of 4
Case 2:17-cv-12244-AJT-SDD ECF No. 17, PageID.132 Filed 03/29/21 Page 2 of 4




denying Plaintiff’s allegations. Plaintiff filed an Answer [10] on October 11, 2019.

Defendant then filed a Supplemental Brief [13] on November 27, 2019. Plaintiff

filed a Response [14] and Reply [15] on December 12 and 13 of 2019. Plaintiff then

also filed a Motion for Summary Judgment [16] on January 29, 2020. For the reasons

stated below, Plaintiff’s Motion for Default on Settlement Agreement [7] is

DENIED and Plaintiff’s Motion for Summary Judgment [16] is DENIED as moot.

      At issue is an invoice Defendant sent to Lochmoor Homeowners Association

for its legal services, which Plaintiff claims Lochmoor is now charging her for. See

(ECF No. 13-2); (ECF No. 15, PageID.118-20). Although sent during the pendency

of this case, upon review of the record provided by the parties, the Court finds that

the invoice in question is for Defendant’s services on a different case in Oakland

County Circuit Court and that Defendant has not defaulted on the parties’ settlement

agreement in this Court.

      In or around March 2017, Defendant represented Lochmoor in a suit against

Plaintiff and Charlene Fluxer for fraudulently conducting business under the guise

of being Lochmoor board members. See (ECF No. 13-2). On April 5, 2017, Oakland

County Circuit Court granted Lochmoor’s request for a preliminary injunction

against Ms. Davis-Harris and her co-defendant and closed the case. (Id.). The court

ordered, inter alia, that no costs or attorney fees would be charged to defendants Ms.

Davis-Harris and Charlene Fluxer. (Id.). Accordingly, on August 1, 2017, two


                                     Page 2 of 4
Case 2:17-cv-12244-AJT-SDD ECF No. 17, PageID.133 Filed 03/29/21 Page 3 of 4




months before the parties reached a settlement agreement in this case, Defendant

Law Office of Richelle C. Lester sent an invoice to Lochmoor totaling $1,025 for its

representation in the state court case. (ECF No. 13-3). On August 18, 2017,

Lochmoor sent Plaintiff an invoice for association dues, late fees, and attorney fees.

(ECF No. 15, PageID.118-20). The attorney fees totaled $2,671. (Id.).

      It is not clear what legal fees this latter invoice is referring to. However, both

invoices were sent two months before the parties in this case settled and agreed to

pay their respective fees and do not appear to have any connection to this case. There

is no evidence that Defendant has ever sent an invoice directly to Plaintiff for its

costs and fees; and each invoice in question involves the Lochmoor Association,

which is not, and has never been, a party to this case. This Court does not have

jurisdiction to address Plaintiff’s challenge to Lochmoor’s billing practices and any

possible violation of another court’s order. Therefore, the Court finds that Defendant

has not defaulted on the parties’ settlement agreement.

      Defendant additionally requests that Plaintiff pay its attorney fees for

litigating Plaintiff’s Motion for Default on Settlement Agreement [7]. Considering

that no judgment has been issued against Plaintiff and Defendant has failed to meet

the parameters of FED. R. CIV. P. 54 (d)(2), the request is denied.

      IT IS ORDERED that Plaintiff’s Motion for Default on Settlement

Agreement [7] is DENIED.


                                     Page 3 of 4
Case 2:17-cv-12244-AJT-SDD ECF No. 17, PageID.134 Filed 03/29/21 Page 4 of 4




     IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [16] is DENIED as moot.

           SO ORDERED.


                                   s/Arthur J. Tarnow
                                   Arthur J. Tarnow
Dated: March 29, 2021              Senior United States District Judge




                                Page 4 of 4
